DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 04/25/2022.
	Claims 1-9 have been cancelled. 
	Claims 10, 17, 19 and 20 have been amended. 
	Claims 10-20 are currently pending and are allowed.


Response to Arguments
	Applicant’s arguments, see pages 9-12, filed 04/25/2022, with respect to claims 10-20 have been fully considered and are persuasive.  The Claim Rejections - 35 USC § 103 of claim 10-20 has been withdrawn. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on US. Pat. Pub. No. 2014/0019337 to Esch et al. (“Esch”) teaches a system and method of a service provider may offer one or more creditors to the user to fund a payment on behalf of the user. The service provider may offer this service to one or more creditors in an auction or bid scenario, in which creditors may submit bids to "win" this service. The winning creditor(s) or payment provider(s) may be featured or displayed to the user when the user is deciding how to make a payment. Esch further teaches If the purchase is approved, the payment provider may credit an account of the merchant or payee and debit an account of the payment provider or the user account with the payment provider.
	US. Pat. Pub. No 2015/0248664 to Makhdumi et al. (“Makhdumi”) teaches a SNAP mobile payment apparatuses, methods and systems (“SNAP”) transform real-time-generated merchant-product Quick Response codes via SNAP components into virtual wallet card-based transaction purchase notifications. Payment information and VAS data can also be provided based on location. A request for payment information can be received. Makhdumi further teaches a location can be determined, and a merchant associated with the location can also be determined. Payment information and/or VAS data can be selected based on the merchant and/or location, and can be provided for a payment transaction.
	US. Pat. Pub. No. 2003/0130940 to Hansen et al. (“Hansen”) teaches method involves the use of stored value account that may be used, for example, to make internet payments, and that can be credited using a variety of payment techniques. Such a method involves receiving money at a money transfer location from a potential purchaser. The money is then stored as an electronic record in a stored value account of the purchaser. This money is then available for transfer at the request of the purchaser. 

 US. Pat. Pub. No. 2013/0212008 to Edwards et. al. (“Edwards”) teaches a method of providing funds to a monetary repository, information is received identifying a payee and request by the payee to convert a negotiable instrument made to the payee to funds. In response to the information, confirmation is received whether to convert the negotiable instrument to funds. An image of the endorsed negotiable instrument is received. 

However, the combination of Esch in view of Makhdumi further in view of Hansen furthermore in view of Edwards is silent as to explicitly disclosing “sending a request, across the network from the kiosk and to a remote point of a service system using an application programming interface (API), for an e-commerce cart configuration; receiving, across the network  from the remote point of the service system and to the kiosk, details of the e-commerce cart configuration along with final transaction details associated with the first service provider offer and the request; in response to receiving and processing the e-commerce cart configuration details from the remote point of a service system, updating software within the kiosk by modifying software within the kiosk based on the e-commerce cart configuration details, the updated software configured to cause the interface to present at least a portion of the final transaction details and one or more selectable features, wherein at least one of the one or more selectable features is associated with a payment service associated with remotely executing the cash transaction 2Atty. Docket No. 2998US02 (R3014-26101) associated with the first service provider offer, which was previously not displayed on the interface of the kiosk during the first time interval; based on the updated software, presenting, via the interface of the kiosk, an e-commerce cart along with the final transaction details and the at least one of the one or more selectable features associated with the payment service that was previously not displayed on the interface of the kiosk during the first time interval; after presenting the e-commerce cart along with the final transaction details and the at least one of the one or more selectable features associated with the payment service that was previously not displayed on the interface of the kiosk during the first time interval, receiving at least one piece of paper money at the kiosk; sending a second request, across the network and from the kiosk and to the first service provider, to process the at least one piece of paper money; and receiving, across the network and from the first service provider to the kiosk from the first service provider, a confirmation that the cash transaction associated with the first service provider offer is complete”. Therefore, the examiner is allowing independent claims 10, 19 and 20 as they are rendered novel, nonobvious. Depending claims 11-18, respectively, and thus are also allowable for depending on allowable subject matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687